Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex parte Michael Shane Bohannon,                     Appeal from the 54th District Court of
Appellant                                            McLennan County, Texas (Tr. Ct. No.
                                                     2020-3879-2).      Memorandum Opinion
No. 06-21-00001-CR                                   delivered by Justice Burgess, Chief Justice
                                                     Morriss and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Michael Shane Bohannon, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 23, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk